Citation Nr: 9912459	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-36 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  The propriety of the initial rating assigned for service-
connected right ankle disability, currently evaluated as 20 
percent disabling.

5.  The propriety of the initial rating assigned for service-
connected residuals of varicocelectomy, currently evaluated 
as noncompensable.

6.  The propriety of the initial rating assigned for service-
connected residuals of vasectomy, currently evaluated as 
noncompensable.

7.  The propriety of the initial rating assigned for service-
connected epididymitis, currently evaluated as 
noncompensable.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1986 to 
April 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from June 1994 and August 1996 decisions of the RO.

In the June 1994 decision, service connection was denied for 
temporomandibular joint (TMJ) disability, right knee 
disability and right shoulder disability.  The veteran timely 
perfected his appeal as to these determinations.  

In June 1995, following a December 1994 hearing at the RO, 
the Hearing Officer granted service connection for TMJ 
disability and assigned a 10 percent rating.  In March 1997, 
the RO granted service connection for a right knee disability 
and assigned a 10 percent rating.  In February 1998, 
following a September 1997 hearing at the RO, the Hearing 
Officer granted service connection for a right shoulder 
disability and assigned a 10 percent rating.  A timely Notice 
of Disagreement was not filed addressing the ratings 
assigned.  Thus, these issues are not currently on appeal 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In addition, in May 1997, the veteran formally withdrew 
appeals involving claims of service connection for 
disabilities of the spine, right little finger and left 
middle finger.  He also withdrew an appeal of the initial 
rating assigned for his service-connected left knee 
disability.  

In the June 1994 rating decision, the RO noted that service 
connection for varicocelectomy was established and a 
noncompensable evaluation was assigned.  The veteran was 
never notified of this determination and was led to believe 
that service connection had been denied.  Indeed, all 
additional correspondence from the RO (including rating 
decisions and Supplemental Statements of the Case) indicated 
that service connection had been denied.  As service 
connection had been granted, the Board construes the 
veteran's Notice of Disagreement as a disagreement with the 
noncompensable evaluation assigned.  Thus, the issue 
currently on appeal is the propriety of the initial rating 
assigned.  

Finally, the Board notes that the RO initially denied service 
connection for residuals of an anal fissure, and the veteran 
perfected a timely appeal.  In June 1995, however, a hearing 
officer granted service connection for an anal fissure, and a 
noncompensable evaluation was assigned.  The veteran did not 
express disagreement with the evaluation assigned.  In May 
1997, the veteran requested reevaluation for his anal fissure 
and hemorrhoids.  In a February 1998 decision, a Hearing 
Officer assigned a 10 percent rating for "fissure in ano and 
hemorrhoids" effective from his separation from service.  
The veteran never expressed dissatisfaction with the rating.  
In January 1999 written argument, the veteran's 
representative included the issue of a higher rating for the 
veteran's anal disability.  As it is unclear whether the 
veteran wishes to appeal this issue, the issue is referred to 
the RO for clarification.

(The issues of entitlement to service connection for PTSD and 
prostatitis, the propriety of the initial ratings assigned 
for service-connected right ankle disability, residuals of 
varicocelectomy, residuals of vasectomy and epididymitis are 
the subjects of the Remand portion of this document.)



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to be currently diagnosed with 
bilateral hearing loss due to disease or injury incurred in 
or aggravated by service.



CONCLUSION OF LAW

The veteran does not currently have bilateral hearing loss 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that, in October 1985, the 
veteran's ears were reported to be clinically normal.  The 
veteran indicated that he had never had ear trouble or 
hearing loss.  On an authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
25
15
15
20
10

On an authorized audiological evaluation in August 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
0
10
10
10
5

On an authorized audiological evaluation in September 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
35
20
LEFT
25
35
25
25
20

In March 1990, the veteran's ears were reported to be 
clinically normal.  On an authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
20
LEFT
25
20
20
15
10

The veteran was reported to have marginal high frequency 
hearing loss, bilaterally.  The veteran indicated that he had 
not had ear trouble and that he did not know if he had 
hearing loss.  In July 1990, the veteran was reported to have 
recurring hearing loss due to exposure to working areas that 
had started in 1987.

On a VA audiological examination in July 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
10
LEFT
15
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The veteran was reported to have hearing within normal range, 
bilaterally.

During a hearing at the RO in December 1994, the veteran 
reported that he had worked around helicopters, heavy 
equipment, forklifts and cranes in service and that he had 
not always had hearing protection.

During a hearing at the RO in September 1997, the veteran 
reported that he had two to three episodes of ringing in his 
ears per week.  

II.  Analysis

Initially, the Board finds that the veteran's claim of 
service connection for bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board notes that the veteran has not 
submitted a specific medical opinion attributing a current 
demonstration of bilateral hearing loss to service; however, 
because his service medical records reported that he had had 
recurrent hearing loss and because he filed his claim of 
service connection for bilateral hearing loss shortly after 
his discharge from service, the Board finds that the claim is 
well grounded.  See Watai v. Brown, 9 Vet. App 441, 443 
(1996); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the 
hearing loss issue on appeal.  No further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).  

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998).  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends, in essence, that he currently has 
bilateral hearing loss due to disease or injury incurred in 
or aggravated by service.

The service medical records show that, in September 1988, the 
veteran was reported to have auditory thresholds of 26 
decibels or greater in the right ear for at least three of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  In 
particular, the veteran had auditory thresholds of 30 
decibels at 500 Hertz, 30 decibels at 1000 Hertz and 35 
decibels at 3000 Hertz for the right ear.  Thus, the veteran 
was shown to have a hearing disability of the right ear 
pursuant to 38 C.F.R. § 3.385.  No such disability of the 
left ear was shown.

However, in March 1990, the veteran's ears were reported to 
be clinically normal.  In addition, the audiological 
examination that was performed revealed that the veteran did 
not have a hearing disability in either ear pursuant to 
38 C.F.R. § 3.385, although the veteran was reported to have 
marginal high frequency hearing loss, bilaterally.  Thus, 
although the veteran was reported to have impaired hearing, 
it was not considered to be a disability pursuant to 
38 C.F.R. § 3.385.  In July 1990, the veteran was reported to 
have recurring hearing loss due to his exposure to working 
areas since 1987.

On VA examination in July 1993, the veteran's pure tone 
thresholds again did not meet the criteria for hearing 
disability pursuant to 38 C.F.R. § 3.385.  The speech 
recognition scores were also greater than 94 percent, 
bilaterally, and, thus, demonstrated no current hearing 
disability pursuant to 38 C.F.R. § 3.385.  In fact, the 
veteran was reported to have hearing within normal range, 
bilaterally.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss disability.  
The medical evidence, when considered in its entirety, does 
not serve to establish that he has a current hearing 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 C.F.R. § 3.385.  There has also been no 
continuity of symptomatology as demonstrated by the July 1993 
VA examination.  See 38 C.F.R. § 3.303(b).  The veteran, as a 
lay person, is not qualified to proffer an opinion as to 
questions of medical diagnosis as presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102 but does not find the evidence to be of 
such approximate balance as to warrant its application.  
Accordingly, the Board concludes that the claim of service 
connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for prostatitis and PTSD.  He also claims 
that he is entitled to initial ratings greater than as 
currently rated for service-connected right ankle disability, 
residuals of varicocelectomy, residuals of vasectomy and 
epididymitis.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claims 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The service medical records show that, in August 1988, the 
veteran was reported to have surgery for exploration of the 
left spermatic cord and left vasovagotomy.  He was diagnosed 
as having a left varicocele, left mild epididymitis and 
repaired lysis of the vas deferens.  In May 1992, the veteran 
was diagnosed as having prostatitis.

In January 1994, James A. McCarthy, M.D., reported that, 
during the veteran's August 1988 surgery, accidental ligation 
of the vas deferens occurred and was repaired during the same 
operation.  The veteran was reported to have strongly 
positive antisperm antibodies that were probably the result 
of the vas deferens ligation.  The veteran's fertility was 
reported to have suffered because of the operation.

On a VA bladder and prostate examination in January 1995, the 
veteran reported that he had had five episodes of 
epididymitis since July 1993 with symptoms of urethral 
discharge, perineal pain and mid-scrotal pain.  The examiner 
reported that it sounded as though this was primarily 
prostatitis.  The veteran was reported to have had episodes 
of hematuria in November 1993 and November 1994.  The 
prostate was reported to be of normal size and nontender.  
The diagnosis was that of varicocelectomy, status post 
epididymitis and episodes of prostatitis and gross hematuria.

In January 1995, VA medical records reported that the veteran 
had anxiety, intrusive thoughts, flashbacks and nightmares 
due to serving in Special Forces in the Navy in the Persian 
Gulf and in Panama and Colombia.  He was diagnosed as most 
likely having PTSD from brutal abuse from an alcoholic father 
as well as from a traumatic incident in service in Colombia.  
He described being one of only two survivors in a helicopter 
that crashed in Korea.  He discussed an incident in Colombia 
wherein thirteen women and eight children were killed.  It 
was noted that he was tearful talking about the situation.  
He stated that he was ordered to kill the people and that he 
felt guilty about it.  

At a VA PTSD examination in August 1995, the veteran was 
reported to have nightmares involving service in Panama and 
Colombia.  He reported that he could not talk about it 
because the information was classified.  He reported that he 
believed that he was infertile as a punishment because of his 
duties in Colombia.  The veteran reported that, while in 
Panama, his friend who was standing next to him was shot and 
killed and that the veteran had sustained bullet wounds to 
the right and left forearm.  He was reported to be undergoing 
a process of in vitro fertilization and was reported to cry 
when he saw children.  The veteran was diagnosed as having 
severe, chronic, delayed PTSD with depressive features.

The veteran's DD Form 214 indicates that he had no foreign 
service and only about six months of sea service.  Obviously, 
additional stressor development is warranted.

Although the veteran has been diagnosed as having PTSD, the 
critical elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, are not 
clear and appear to be based upon statements of history 
provided to the examiner by the veteran.  Among the 
requirements for service connection for PTSD is credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  See 38 C.F.R. § 3.304(f) (1998).  The DD 
Form 214 reveals no evidence that is conclusive of combat 
experience.

As such, if the claimed stressors are not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  There is no 
evidence of record other than the veteran's lay testimony of 
the claimed in-service stressors relating to combat.  
However, it is not apparent that the RO has attempted to 
verify the claimed stressors.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept such statements simply because 
treating medical providers have done so.  Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed 
on reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In Cohen, the Court 
stressed the need of the examining physician to link the 
diagnosis of PTSD to specific stressor events, as opposed to 
a generalized attribution to military service.  See 38 C.F.R. 
§ 3.304(f).  The Court went on to hold that where the Board 
is in doubt on the contributory-basis question, that is, on 
the "link" requirement pursuant to 38 C.F.R. § 3.304(f) 
upon review of the medical evidence of record, it must remand 
for clarification.  Cohen v. Brown, 10 Vet. App. at 150-151.

On a VA joints examination in September 1996, the veteran was 
reported to have reconstructive surgery of the right ankle in 
July 1995.  He was reported to have a five-inch-long incision 
over the lateral aspect of the ankle.  Flexion was reported 
to be to 20 degrees and plantar flexion to 30 degrees.  It 
was not reported whether there was pain on motion.  The 
veteran was reported to have moderate instability on 
inversion and there was tenderness of both the medial and 
lateral aspects of the right ankle.  The diagnosis was that 
of status postoperative reconstructive surgery of the right 
ankle with continued symptoms.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether an affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; see also 38 C.F.R. §§ 4.40, 4.45 (1998).  The September 
1996 VA examination did not fulfill these requirements in 
regard to the service-connected right ankle disability.

The schedular criteria for evaluating genitourinary 
disabilities changed on February 17, 1994.  The veteran filed 
his claim of service connection for varicocelectomy, 
residuals of vasectomy and epididymitis in May 1993, was 
granted service connection in January 1994 and submitted a 
Notice of Disagreement in June 1994.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not considered the veteran's claims for a 
higher rating under both the old and new criteria.  Thus, in 
order to prevent any prejudice to the veteran, this claim 
must be considered by the RO under the provisions of 
38 C.F.R. § 4.115a (1993) and the revised criteria under 38 
C.F.R. §§ 4.115a and 4.115b (1998) prior to appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, to ensure that all evidence potentially relevant to 
these claims is obtained, to verify all claimed in-service 
service stressors and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his claimed PTSD and prostatitis 
since his discharge from service, for his 
service-connected residuals of 
varicocelectomy, residuals of vasectomy 
and epididymitis since July 1993 and for 
his service-connected right ankle 
disability since September 1996.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.

3.  Based on any additional information 
obtained regarding the claimed stressors 
and any other pertinent evidence 
currently of record, the RO should take 
the appropriate steps to contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and verify all 
claimed stressors of record.

4.  Then, the veteran should be afforded 
a VA psychiatric examination in order to 
determine the nature and likely etiology 
of his claimed PTSD.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran is currently suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
PTSD is diagnosed, the examiner should 
identify any claimed stressor which is 
sufficient to support the diagnosis and 
state whether there is a causal 
relationship between the stressor and the 
veteran's present symptomatology.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
prostatitis.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has prostatitis due to 
disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right ankle disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing for the right ankle.  
In addition to noting the range of motion 
for the right ankle, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the right ankle 
due to any of the following: (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  In addition, the examiner 
should comment on whether there is 
nonunion or malunion of the tibia and 
fibula and, if so, whether the veteran's 
right ankle disability is moderate or 
marked.

7.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the current severity of his service-
connected residuals of varicocelectomy, 
residuals of vasectomy and epididymitis.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of both the old 
and new rating criteria.  

8.  Based on the development requested 
hereinabove, the RO should then review 
the veteran's claims.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

